Case: 1:06-cv-04481 Document #: 768 Filed: 03/05/19 Page 1 of 1 PageID #:28488

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Thomas Riva, et al.
                               Plaintiff,
v.                                               Case No.: 1:06−cv−04481
                                                 Honorable Sharon Johnson Coleman
Pella Corporation, et al.
                               Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, March 5, 2019:


        MINUTE entry before the Honorable Sharon Johnson Coleman: Donald Tucker's
motion for leave to file a surreply [766] is denied. No appearance necessary on 3/7/2019.
All matters in this case are fully briefed and under advisement. Leave for further filings
will not be granted until the Court has issued its ruling. Mailed notice. (ym, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
